    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 1 of 14 PageID: 187




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                :
                 1
SERGIO S.E.,                                    :
                                                :
                         Petitioner,            :         Civil Action No. 20-6751 (JMV)
                                                :
                 v.                             :                      OPINION
                                                :
ORLANDO RODRIGUEZ, et al.,                      :
                                                :
                         Respondents.           :
                                                :

VAZQUEZ, District Judge

          This matter comes before the Court on Petitioner Sergio S.E.’s motion for injunctive relief.

D.E. 19. Petitioner, a civil immigration detainee, is subject to a final order of removal and requests

that the Court enjoin his removal from the United States until his petition for habeas corpus can be

decided on the merits. For the reasons that follow, the Court grants the motion.

     I.      BACKGROUND

          Under Civil Action No. 20-3982, Petitioner previously filed a Verified Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241, seeking release due to the COVID-19 pandemic.

The Court denied the petition. Petitioner then filed the current Complaint for Declaratory and

Injunctive Relief and Petition for Writ of Habeas Corpus, seeking a stay of removal. D.E. 1.

Respondents filed opposition. D.E. 10. Respondents thereafter filed a letter providing a status



1
  Petitioner is identified herein only by his first name and the first initials of his surnames in order
to address certain privacy concerns associated with Section 2241 immigration cases. This manner
of identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 2 of 14 PageID: 188




update of Petitioner’s immigration matter. D.E. 13. Respondents reported that on July 1, 2020,

an Immigration Judge (“IJ”) affirmed a finding of no reasonable fear, following a reasonable fear

interview pursuant to 8 C.F.R. § 1208.3 2 and the United States Citizenship and Immigration

Services’s (“USCIS”) denial. Id. Respondents added that a recent Supreme Court decision,

Department of Homeland Security v. Thuraissigiam, -- U.S. --, 140 S. Ct. 1959 (2020), undercut

Petitioner’s argument as to the Suspension Clause. Id. Petitioner responded, distinguishing

Thuraissigiam. D.E. 14.

        On August 26, 2020, Petitioner filed his current motion for emergent injunctive relief. D.E.

19. Petitioner indicated that he was to be removed “imminently after” August 26, 2020. Id. at 2.

The Court then held a conference call with counsel on August 26, 2020. At the time, Respondents

indicated that Petitioner’s removal was not imminent because of extreme weather conditions. The

Court stayed Petitioner’s removal for fourteen days.       Respondents then filed opposition to

Petitioner’s motion, D.E. 25, to which Petitioner replied, D.E. 26.

        Petitioner was born in Guatemala in 1978. D.E. 1 at ¶ 3. An order of removal was entered

as to Petitioner on June 18, 2000. Petitioner was then removed from the United States on June 19,

2000, and thereafter unlawfully reentered the United States in 2007 and 2009. Id. Later, Petitioner

worked at a restaurant in Long Valley, New Jersey from March 2014 to October 2017. Id. at ¶ 4.

Petitioner alleges that he worked six or seven days a week at the restaurant without overtime pay

or health insurance. Id. Petitioner continues that he worked under “horrible and dangerous”

conditions, that he was abused verbally on a daily basis, and that his employer threatened to call

immigration authorities if Petitioner failed to comply with the employer’s demands. Id. On March




2
  Section 1208.3 concerns asylum applications. Thus, it does not appear that the interview
addressed Petitioner’s T Visa application.
                                                 2
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 3 of 14 PageID: 189




17, 2020, United States Immigration and Customs Enforcement (“ICE”) notified Petitioner that

ICE intended to reinstate the 2000 order of removal, and Petitioner has been detained by ICE since

pursuant to 8 U.S.C. § 1231. Based on his work conditions while at the restaurant, Petitioner filed

an application for a T Visa (or, more formally, for T-1 nonimmigrant status) on May 23, 2020,

indicating that he had been a victim of unlawful trafficking. Id. at ¶¶ 8, 21-24.

           As noted, ICE indicated that Petitioner faced imminent removal as of August 26, 2020.

Petitioner’s current request for injunctive relief is essentially based on the fact that if Petitioner is

removed, he will be automatically disqualified from obtaining a T Visa because he will no longer

be physically present in the United States. Id. at ¶ 29. Plaintiff asserts that he has a Fifth

Amendment Due Process liberty and property interest to seek the T Visa. D.E. 19 at 7-10. 3 In

opposition, Respondents state that the Court lacks jurisdiction and that Petitioner does not have a

have a protectable constitutional interest. D.E. 25.

     II.      Legal Standard and Analysis

           Preliminary injunctions and restraining orders are governed by Federal Rule of Civil

Procedure 65 and Local Civil Rule 65.1. A preliminary injunction is “extraordinary” relief.

Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d

578, 586 (3d Cir. 2002). Injunctive relief may only be granted when a party demonstrates that he

has a reasonable probability of success on the merits, he will suffer immediate and irreparable

harm if the injunction does not issue, the grant of preliminary relief will not result in greater harm

to the nonmoving party, and the injunctive relief is in the public interest. N.J. Retail Merchs. Ass’n

v. Sidamon-Eristoff, 669 F.3d 374, 385-86 (3d Cir. 2012) (citing Crissman v. Dower Down Entm’t



3
   Petitioner also references the Administrative Procedure Act as well as participation in
government investigations, D.E. 10-11, but neither reference is sufficiently analyzed to justify the
relief sought here.
                                                   3
 Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 4 of 14 PageID: 190




Inc., 239 F. 3d 357, 364 (3d Cir. 2001).         A stay of removal is also governed by similar

considerations. Nken v. Holder, 556 U.S. 418, 426 (2009).

       Petitioner is subject to a final order of removal. Judicial review of removal orders is

governed by 8 U.S.C. § 1252, which provides in part as follows:

              (a) Applicable provisions
                  ...
                    (5) Exclusive means of review
                    Notwithstanding any other provision of law (statutory or
                    nonstatutory), including section 2241 of Title 28, or any other
                    habeas corpus provision, and sections 1361 and 1651 of such
                    title, a petition for review filed with an appropriate court of
                    appeals in accordance with this section shall be the sole and
                    exclusive means for judicial review of an order of removal
                    entered or issued under any provision of this chapter, except as
                    provided in subsection (e). For purposes of this chapter, in every
                    provision that limits or eliminates judicial review or jurisdiction
                    to review, the terms “judicial review” and “jurisdiction to
                    review” include habeas corpus review pursuant to section 2241
                    of Title 28, or any other habeas corpus provision, sections 1361
                    and 1651 of such title, and review pursuant to any other
                    provision of law (statutory or nonstatutory).

              (b) Requirements for review of orders of removal
                  ...

                    (9) Consolidation of questions for judicial review
                    Judicial review of all questions of law and fact, including
                    interpretation and application of constitutional and statutory
                    provisions, arising from any action taken or proceeding brought
                    to remove an alien from the United States under this subchapter
                    shall be available only in judicial review of a final order under
                    this section. Except as otherwise provided in this section, no
                    court shall have jurisdiction, by habeas corpus under section
                    2241 of Title 28 or any other habeas corpus provision, by section
                    1361 or 1651 of such title, or by any other provision of law
                    (statutory or nonstatutory), to review such an order or such
                    questions of law or fact.
              ...

              (g) Exclusive jurisdiction
              Except as provided in this section and notwithstanding any other
              provision of law (statutory or nonstatutory), including section 2241

                                                  4
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 5 of 14 PageID: 191




               of Title 28, or any other habeas corpus provision, and sections 1361
               and 1651 of such title, no court shall have jurisdiction to hear any
               cause or claim by or on behalf of any alien arising from the decision
               or action by the Attorney General to commence proceedings,
               adjudicate cases, or execute removal orders against any alien under
               this chapter.

8 U.S.C. § 1252. Pursuant to the statute, district courts rarely have jurisdiction over alien claims

related to removal proceedings. E.O.H.C. v. Sec’y U.S. Dept. of Homeland Sec., 950 F.3d 177,

180 (3d Cir. 2020). Instead, the typical steps that an alien in removal proceedings must follow is

to litigate his claims before an immigration judge, with a right to appeal to the Board of

Immigration Appeals (“BIA”), and, if necessary, to the relevant court of appeals. Id.

        Plaintiff has applied for a T Visa. To qualify for the visa, Petitioner must have been a

“victim of a severe form of trafficking in persons” and must be “physically present in the United

States[,]” among other requirements. 8 U.S.C. § 1101(a)(15)(t). However, “[a]n alien who has . .

. been removed from[] the United States at any time after the act of a severe form of trafficking in

persons is deemed not present in the United States as a result of such trafficking in persons[,]” 8

C.F.R. § 214.11(g)(2) (emphases added), subject to certain exceptions not raised here. Thus, if

Plaintiff is removed, he will be automatically ineligible for the T Visa unless he able to amount a

successful challenge to the regulation. 4

        The regulation also provides that “[t]he filing of an application for T nonimmigrant status

has no effect on DHS authority or discretion to execute a final order of removal, although the alien

may request an administrative stay of removal pursuant to 8 CFR 241.6(a).” 5               Id. at §



4
 The statute, 8 U.S.C. § 1101(a)(15)(t), while having the “physically present” requirement, does
not expressly indicate that a Petitioner must by physically present in the United States while the
application is being decided. Petitioner does not challenge the regulation.
5
  Petitioner does not indicate whether he applied for an administrative stay as permitted in the
regulation. Respondents, however, do not argue that such failure is relevant to the Court’s
                                                 5
 Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 6 of 14 PageID: 192




214.11(d)(1)(ii). At the same time, the regulation states that once an alien submits an application,

USCIS will conduct an initial review to decide if the application is “bona fide”; if USCIS finds the

request is bona fide, then the execution of any final order of removal is automatically stayed. Id.

at §§ 214.1(d)(7), 214.11(e)(3).

       The threshold question presented is whether this Court has jurisdiction to hear this matter.

The Court concludes that it does in light of the Third Circuit’s recent decision in E.O.H.C., 950

F.3d at 177. In that case, the petitioners (a father and his minor daughter) were from Guatemala

and reached the United States through Mexico. Id. at 180. The government wished to return the

petitioners to Mexico while deciding whether to grant their asylum application or to remove them

to Guatemala. Id. The petitioners filed an emergency petition with the district court, arguing that

returning them to Mexico pending their appeal to the BIA was impermissible on numerous

grounds. Id. The district court dismissed the petitioners’ claims, finding that it lacked subject-

matter jurisdiction. Id. at 182. With the exception of a statutory right to counsel claim, the Third

Circuit determined that the district court had jurisdiction to hear the petitioners’ remaining claims

because those assertions could only be heard “now or never.” Id.

       The court in E.O.H.C. reviewed the scope of 8 U.S.C. § 1252(b)(9) and balanced it against

two presumptions: the strong presumption in favor of judicial review of administrative action and

the presumption that a narrower reading of a jurisdiction-stripping provision is favored. Id. at 184

(quoting INS v. St. Cyr, 533 U.S. 289, 298 (2001); Alli v. Decker, 650 F.3d 1007, 1013 n. 9 (3d

Cir. 2011)). The Third Circuit then concluded that “now-or-never” claims do not fall within the

ambit of Section 1252(b)(9). Id.




decision. As a result, the Court does not address whether Petitioner’s motion would be precluded
if he failed to first take advantage of the administrative remedy.
                                                 6
Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 7 of 14 PageID: 193




    The E.O.H.C. court explained as follows:

                   We distill a simple principle from Jennings, [-- U.S. --, 138
           S. Ct. 830 (2018) (plurality opinion] Preap, [-- U.S. --, 139 S. Ct.
           954 (2019)] and the presumptions favoring judicial review. That
           principle informs how we read the phrase “arising under.” We must
           ask: If not now, when? If the answer would otherwise be never,
           then § 1252(b)(9) poses no jurisdictional bar. In other words, it does
           not strip jurisdiction when aliens seek relief that courts cannot
           meaningfully provide alongside review of a final order of removal.
           As the First Circuit has noted, the point of the provision is to channel
           claims into a single petition for review, not to bar claims that do not
           fit within that process. See Aguilar v. U.S. ICE, 510 F.3d 1, 11 (1st
           Cir. 2007).

                   That is why the Supreme Court has called § 1252(b)(9) the “
           ‘zipper’ clause.” Reno v. Am.-Arab Anti-Discrimination Comm.,
           525 U.S. 471, 483 (1999). The provision is designed to channel
           claims together for judicial review. Id. That is also why the
           provision is captioned “Consolidation of Questions for Judicial
           Review.” 8 U.S.C. § 1252(b)(9) (emphasis added). It does not reach
           “claims that are independent of, or wholly collateral to, the removal
           process,” like “claims that cannot effectively be handled through the
           available administrative process.” Aguilar, 510 F.3d at 11; accord
           J.E.F.M. v. Lynch, 837 F.3d 1026, 1032 (9th Cir. 2016) (collecting
           cases); Reply Br. 16 (interpreting Chehazeh v. Att’y Gen. of the U.S.,
           666 F.3d 118 (3d Cir. 2012)); Oral Arg. Tr. 20–21.

                   Some hypotheticals drive the point home. Consider a
           detained alien who needs halal or kosher food, or a diabetic who
           alleges that the Government is depriving him of insulin. Or take
           Jennings’s example of a challenge to prolonged detention. See 138
           S. Ct. at 840 (plurality opinion). Under the Government’s reading,
           these aliens could get no judicial review until the Board enters their
           final orders of removal. That cannot be so. For one, the final order
           of removal may never come. Even if it does, review and relief may
           come too late to redress these conditions of confinement. Id.; see
           McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 484[] (1991)
           (holding that the INA did not strip jurisdiction over certain claims
           because otherwise “meaningful judicial review . . . would be
           foreclosed”).

                  The now-or-never principle governs here too. Although
           appellants must await a final order of removal to challenge their
           removal to Guatemala, § 1252(b)(9) does not bar their challenges to



                                              7
 Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 8 of 14 PageID: 194




               their temporary return to Mexico. So as we will discuss, most of
               their claims may proceed.

Id. at 185-86 (emphases added).

       In light of E.O.H.C., this Court concludes that it does have jurisdiction to hear Petitioner’s

claims. If Petitioner cannot raise his claim concerning the T Visa at this point, and Petitioner is

removed (which is reportedly imminent), then Petitioner will never be able to raise his T Visa

arguments. This is because the regulation, as noted, provides that if Petitioner is removed, then he

is no longer eligible for the T Visa. Petitioner’s claims are now or never.

       Respondents assert that that the Supreme Court’s recent decision in Thuraissigiam

countenances a different result. The Court disagrees. Thuraissigiam addressed the constitutional

rights available to an alien who was detained twenty-five yards into the country after entering

illegally. 140 S. Ct. at 1967. Thuraissigiam was therefore subject to expedited removal but he

wanted to remain in the United States to litigate his asylum claim. A plurality of the Court strongly

suggested that habeas relief may be limited to its traditional core concern, that is, release from

unlawful detention. Id. at 1963 (plurality opinion). As a result, the plurality ruled, the Suspension

Clause of the Constitution was not applicable because Thuraissigiam was not seeking release from

unlawful confinement; instead, he was seeking to stay in detention in the United States while he

pursued his asylum claim. Id. at 1968-80. The plurality also noted that Thuraissigiam’s requested

relief – a vacatur of his removal order and a new opportunity to reply for relief from removal, such

as asylum – “might fit an injunction or writ of mandamus” but not the habeas writ. Id. at 1969-

70. The Supreme Court also denied Thuraissigiam’s due process argument. Id. at 1981-83.

       The Court finds that Thuraissigiam is not applicable for the following reasons. First,

Respondents only cite to the plurality opinion. “When a fragmented Court decides a case and no

single rationale explaining the result enjoys the assent of five Justices, the holding of the Court

                                                 8
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 9 of 14 PageID: 195




may be viewed as that position taken by those Members who concurred in the judgments on the

narrowest grounds[.]” Marks v. United States, 430 U.S. 188, 193 (1977) (internal quotation marks

and citation omitted). Here, Respondents make no effort to analyze which concurrence is

applicable because it agreed on the narrowest grounds. 6 Second, the plurality limited its analysis

as to the scope of habeas relief because Thuraissigiam agreed that the Supreme Court did not have

to consider the potential breadth of habeas other than as it existed in 1789. Thuraissigiam, 140 S.

Ct. at 1969. Petitioner has not made a similar concession here. Finally, the Supreme Court, in

addressing the due process argument, also noted the difference between aliens who “have

established connections” in the United States as opposed to those who do not. Id. at 1963-64.

Obviously, Petitioner here has established connections in the United States. He has apparently

been in the county over 10 years and has a family here. In sum, the plurality opinion in

Thuraissigiam on which Respondents rely is not binding precedent; E.O.H.C. is. The Court

follows E.O.H.C. and finds that it has jurisdiction.

        Turning to the merits of Petitioner’s claim, the critical inquiry is whether he has a

protectable property or liberty interest in seeking (rather than obtaining) a T Visa. Respondents

say that he does not and cite to, among other case, Rojas v. Moore, No. 19-20855, 2019 WL

3340630 (S.D. Fla. March 26, 2019). D.E. 25 at 2 & n. 2. The district judge in Rojas found that

“no T-visa applicant has a constitutionally-protected liberty interest in remaining in the United

States upon the filing of T-visa application.” Id. at *1. The Rojas court found that it lacked subject

matter jurisdiction because review was limited to the court of appeals. Id. at *2. The Court does




6
  Of note, it appears that the narrowest concurrence was authored by Justice Breyer, and joined by
Justice Ginsberg, because Justice Breyer limited his concurrence to the “particular case” before
the Court and emphasized that the question presented was interpreted “as applied to respondent.”
Thuraissigiam, 140 S. Ct. at 1988 (Breyer, J., concurring).
                                                  9
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 10 of 14 PageID: 196




not follow Rojas, which is not binding authority, because the court in Rojas appears to have

conflated the issue of a protectible constitutional interest with that of a court’s jurisdiction. The

Rojas court did not explain why the petitioner did not have a constitutionally protected interest.

And to the extent the judge in Rojas found that it did not have subject matter jurisdiction, the Court

disagrees for the reasons stated above.

         Petitioner cites two district court decisions for the proposition that aliens have liberty

interests when seeking a T Visa. D.E. 19 at 9. S.N.C. v. Sessions, No. 18-7689 2019 WL 6175902

(S.D.N.Y. Nov. 26, 2018), and Fatty v. Nielsen, No. C17-1535 2018 WL 3491278 (W.D. Wash.

July 20, 2018). In S.N.C., the district court found that the “[p]etitioner has raised substantial claims

as to whether she has a protectable [constitutional] interest in having her application for T

Nonimmigrant Status adjudicated.” S.N.C., 2019 WL 6175902 at *6. The judge in S.N.C.

reasoned that the petitioner was applying for a specific form of relief made available for victims

of human trafficking rather than pursuing a routine application to adjust her status. Id. The court

in S.N.C. further found persuasive the decision in Fatty. Id. The petitioner in Fatty also sought a

stay of his removal proceedings pending the resolution of his T Visa application. Fatty, 2018 WL

3491278 at *1. The district in judge in Fatty determined that the petitioner also had raised a viable

procedural due process claim “based upon his interest [in] obtaining a meaningful determination

on his T visa application.” Id. at *2.

         Petitioner also relies on Tazu v. Barr, Civ. No. 19-07872 (D.N.J. Mar. 29, 2019), a case

currently pending before the Third Circuit. In Tazu, the petitioner entered the United States

unlawfully and then remained for twenty-five years, building a life and a family. Id. at 2-3. 7 In



7
 Judge Salas issued a verbal opinion in Tazu, the transcript of which can be found at D.E. 39 under
docket number 19-cv-07872. In citing to the Tazu opinion, the Court refers to the pages from the
transcript.
                                                  10
 Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 11 of 14 PageID: 197




2017, the petitioner’s son filed a Form I-130 Petitioner for Alien Relative, on behalf of the

petitioner; USCIS granted the petition in September that same year. Id. at 3. The petitioner,

however, never took the necessary next step to apply for a Form I-212 (possibly as the result of

ineffective counsel) so the petitioner never became a lawful permanent resident. Id. at 3-4. In

2019, during a routine check in, ICE detained the petitioner and indicated that it intended to remove

the petitioner imminently. Id. at 4. The petitioner then filed a habeas petition before Judge Salas

seeking a stay of his removal and release based on the Due Process Clause of the Fifth Amendment

and the Administrative Procedure Act. Id. at 4-5.

       Judge Salas ruled against the petitioner, finding that the petitioner had not shown a

likelihood of success on the merits. Id. at 4, 5. Judge Salas made the following findings, among

others: (1) as to the petitioner’s right to reopen his removal proceedings sua sponte, the petitioner

was pursuing a regulatory right that did not create a constitutionally protectable due process right,

(2) as to the petitioner’s right to pursue the provisional waiver process, the petitioner did not have

a constitutional right to remain in the United States to complete the process (and that the petitioner

did not show that he was eligible for the waiver). Id. at 8-18. As a result, Judge Salas denied the

petitioner’s request for a stay of removal. Id. at 20.

       Following Judge Salas’ decision, the petitioner appealed, and the Third Circuit issued an

order enjoining the petitioner’s removal from the United States pending further order of the circuit.

Tazu v. Attorney General, C.A. No. 19-1715 (3d Cir. May 2, 2019). The Circuit indicated that it

had “the authority to enjoin [Tazu’s] removal from the United States pending appeal

notwithstanding 8 U.S.C. § 1252(g).” Id. The Circuit has not yet issued an opinion on the merits

of the appeal.




                                                 11
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 12 of 14 PageID: 198




         Respondents argue that Fatty was wrongly decided because Fatty relied on pre-REAL ID

Act law and that it misconstrued a prior decision concerning a cognizable liberty interest (right to

release when removal no longer becomes reasonably foreseeable with the right to a stay of removal

when an application for discretionary relief remains pending). D.E. 10 at 20-21. Respondents

continue that S.N.C. was similarly erroneous because it relied on Fatty. Id. Instead, Respondents’

posit, that the Due Process Clause does not provide relief because the petitioner seeks a benefit

that government officials may deny in their discretion. Id. at 18 (citing Town of Castle Rock, Colo.

v. Gonzalez, 545 U.S. 748, 756 (2005); Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 462-63

(1989)).

         Here, a statute, 8 U.S.C. § 1101(a)(15)(t), rather than a regulation sets forth the parameters

of Petitioner’s eligibility for the T Visa. The pertinent regulation, 8 C.F.R. § 214.11, provides

additional definitions and sets forth the application process. As noted, the regulation expressly

provides that the Department of Homeland Security (“DHS”) may execute a final order of removal

even if an applicant has filed for a T Visa. 8 8 C.F.R. § 214.11(d)(1)(ii). Yet, the regulation also

provides that once an applicant leaves the United States, he is no longer eligible for the visa. Id.

at § 214.11(g)(2). So, according to the regulation, ICE can execute an order or removal while an

application is pending and that very act (removal) will make the applicant ineligible for the visa.

         Critically, once an alien applies for the visa, the regulation expressly provides that “USCIS

will conduct an initial review to determine if the application is bona fide.” Id. at § 214.11(d)(2)(7)

(emphasis added). If USCIS determines that the application is bona fide, then any order of removal




8
 The same provision permits an applicant to apply for an administrative stay of removal pending
determination of his or her application. 8 C.F.R. § 214.11(d)(ii). As discussed in note 5, Petitioner
does not indicate whether he took advantage of this option. At the same time, Respondents do not
argue that Petitioner must first apply for the administrative stay before seeking court intervention.
                                                  12
    Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 13 of 14 PageID: 199




is automatically stayed until a final decision is reached. Id. at § 214.11(e)(3). Moreover, if USCIS

determines that an applicant is eligible, then the regulation provides that “USCIS will approve the

application and grant the T-1 nonimmigrant visa.” Id. at § 214.11(d)(2)(9) (emphasis added). The

only apparent limitation on the grants of such visas are annual numerical caps established by

statute. Id. at § 214.11(j). Thus, despite Respondents’ arguments to the contrary, it does not appear

that USCIS has discretion to deny an appropriate application – the regulation uses the mandatory

“will” rather than the permissive “may.” In addition, the regulation requires USCIS to consider

an application and make an initial determination as to whether it is bona fide. As a result, the

Court concludes that Petitioner has demonstrated that he is likely to establish a constitutionally

protected interest in applying for a T Visa. 9

         As to the remaining factors, they also favor the granting of injunctive relief and in ordering

a stay of removal. The imminent, irreparable harm to the Petitioner is clear – he will automatically

be ineligible to receive the T Visa. The balance of the hardships also favor the Petitioner as

Respondents do not indicate any undue hardship if the Petitioner’s removal is stayed. Finally, the

public interest also weighs in favor the Petitioner. The public has a clear interest in protecting

persons who have been the victims of unlawful trafficking, as reflected by Congress in the statute;

that interest is only furthered by ensuring that applicants have a legitimate opportunity to have

their matters considered on the merits by USCIS.




9
  While the regulation nevertheless grants ICE the discretion to remove the Petitioner while his
application is pending, the Court has serious concerns over the propriety of this language given
that the same regulation provides that such removal will apparently automatically disqualify
Petitioner from eligibility.
                                                  13
 Case 2:20-cv-06751-JMV Document 27 Filed 09/11/20 Page 14 of 14 PageID: 200




   III.      Conclusion

          For the foregoing reasons, the Court grants Petitioner’s request for emergent relief.

Petitioner’s order of removal is hereby stayed until USCIS has had an opportunity to decide

Petitioner’s T Visa application consistent with 8 C.F.R. § 214.11.



Dated: September 11, 2020




                                                    JOHN MICHAEL VAZQUEZ
                                                    United States District Judge




                                               14
